40 So.3d 83 (2010)
Calvin NEAL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-742.
District Court of Appeal of Florida, Fifth District.
July 9, 2010.
Calvin Neal, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PALMER, J.
Calvin Neal appeals the final order entered by the trial court denying his motion for post-conviction relief filed pursuant to rule 3.850 of the Florida Rules of Criminal Procedure. Based upon the State's concession that an evidentiary hearing is required to address Neal's claim that his trial counsel was ineffective for failing to inform the trial court during the court's *84 Richardson[1] inquiry of relevant case law concerning the State's non-disclosure of Neal's statement, we reverse and remand for an evidentiary hearing on this issue. As to all other issues raised by Neal, we affirm.
AFFIRMED in part, REVERSED in part, and REMANDED.
MONACO, C.J. and SAWAYA, J., concur.
NOTES
[1]  See Richardson v. State, 246 So.2d 771 (Fla. 1971).